DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 01/08/2019.  An initialed copy is attached to this Office Action.

Election/Restrictions
Applicant’s election without traverse of claims 25-48 in the reply filed on 11/23/2020 is acknowledged.
This application is in condition for allowance except for the presence of claims 1-24 directed to invention non-elected without traverse.  Accordingly, claims 25-48 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 1-24 have been cancelled.






Reasons for Allowance

Allowable Subject Matter
Claims 25-48 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitation, an optical diagnostic system for an eye having a pupil having all the claimed features of applicant's instant invention, specifically including: a computer coupled with the sensing device, the computer comprising a processor and a computer readable medium comprising instructions executable by the processor to identify an outlier aberration measurement of the sequence of aberration measurements of the eye and exclude the outlier aberration measurement from the sequence of aberration measurements to produce a qualified sequence of aberration measurements, as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Campbell et al. (2009/0161090) discloses measuring aberration and corneal topography by determining aberrations of the eye from an output of the wavefront sensor. Campbell does not disclose a sequence of aberrations and identifying an outlier aberration measurement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341.  The examiner can normally be reached on Monday - Friday 7:30 - 3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI N THOMAS/Primary Examiner, Art Unit 2872